 



Exhibit 10.6.1

Third Amendment to Office Lease dated September 2004
between Malibu Canyon Office Partners, LLC and Ixia

THIS THIRD AMENDMENT TO OFFICE LEASE (“Amendment”), effective September 2004
(the “Effective Date”), is entered into by and between Malibu Canyon Office
Partners, LLC, a California limited liability company (“Landlord”), and Ixia, a
California corporation (formerly known as Ixia Communications, Inc., a
California corporation) (“Tenant”), with reference to the following facts:

R E C I T A L S



A.   Landlord and Tenant previously executed that certain Office Lease dated
November 5, 1999 (the “Original Lease”) pursuant to which Tenant leased from
Landlord certain Premises comprising a portion of the Building commonly known as
Building Two, 26601 W. Agoura Road, Calabasas, CA 91302 (the “Original
Premises”);   B.   Landlord and Tenant previously executed that certain First
Amendment to Office Lease dated March 22, 2000 (the “First Amendment”) pursuant
to which Landlord and Tenant expanded the Original Premises under the Lease to
include the entirety of Building Two;   C.   Landlord and Tenant previously
executed that certain Second Amendment to Office Lease dated May 8, 2003 (the
“Second Amendment”) pursuant to which Landlord and Tenant expanded the Original
Premises under the Lease to include approximately thirteen thousand four hundred
fortyfive (13,445) square feet of Rentable Area commonly known as Building “A”,
26701 W. Agoura Road, Calabasas, CA (the “Original Lease”, the “First Amendment”
and the “Second Amendment” are sometimes collectively referred to herein as the
“Lease”; the “Original Premises” as expanded pursuant to the First Amendment and
the Second Amendment, is sometimes referred to as the “Premises”);   D.   Tenant
desires to further expand the Premises under the Lease to include the entirety
of Building “A”, and Landlord is willing to lease such additional space to
Tenant subject to and as provided for in this Amendment; and   E.   Landlord and
Tenant desire to modify the Lease as provided in this Amendment,

     NOW THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant agree as
follows:

A G R E E M E N T



1.   Third Expansion Premises. From and after the “Third Expansion Premises
Commencement Date” (as defined in Section 2 below), the “Premises” leased to
Tenant pursuant to the Lease shall for all purposes be deemed to include the
balance of the Rentable Area contained in Building “A” (the “Third Expansion
Premises”). The Third Expansion Premises is agreed by the parties to contain
eight thousand one hundred sixty-seven (8,167) square feet of Rentable Area. The
entire Premises is agreed by the parties to contain a total of seventy-one
thousand six hundred twelve (71,612) square feet of Rentable Area
(notwithstanding any deviation there from), which is comprised of fifty thousand
(50,000) square feet in Building Two and twenty-one thousand six hundred twelve
(21,612) square feet in Building “A”. References to the “Building” contained in
the Lease shall pertain to the either or both of Building Two and/or Building
“A”, as the context requires.       Notwithstanding anything to the contrary
contained in the Lease, Tenant shall not be obligated for causing the physical
structure of Building A or any of the bathrooms located within the Third
Expansion Premises to comply with the Americans with Disabilities Act of 1990,
as amended.

 



--------------------------------------------------------------------------------



 



2.   Third Expansion Premises Commencement Date. The term of Tenant’s lease of
the Third Expansion Premises shall commence on the Effective Date first shown in
this Amendment (the “Third Expansion Premises Commencement Date”), and shall be
for a term co-terminus with the Lease Term (i.e. expiring on May 31, 2008).
Subject to the provisions of Paragraph 4a. of Exhibit “A” attached hereto,
Tenant may commence occupancy of the Third Expansion Premises on the Third
Expansion Premises Commencement Date. However, Tenant’s obligation to pay Base
Rent for the Third Expansion Premises Commencement Date shall not commence until
the “Third Expansion Premises Rent Commencement Date” (as such term is defined
in Paragraph 3a. below).   3.   Base Rent; Percentage Share; Base Year;
Utilities.

a. Commencing on January 15, 2005 (the “Third Expansion Premises Rent
Commencement Date”), the Base Rent payable by Tenant for the Third Expansion
Premises shall be one and 60/100 dollars ($1.60) per month for each square foot
of Rentable Area contained in the Third Expansion Premises. Commencing on
December 31, 2005 and on December 31st of each calendar year thereafter during
the Term (each such date hereafter referred to as “Third Expansion Premises
Adjustment Date”), the Base Rent payable by Tenant for the Third Expansion
Premises shall be increased by three percent (3%), and such increased Base Rent
for the Third Expansion Premises shall remain in effect until the next Third
Expansion Premises Adjustment Date. Landlord’s failure to request payment of a
rent adjustment shall not constitute a waiver of the right to any adjustment
provided for in the Lease. The adjustments to Base Rent provided for in the
Lease shall be calculated without giving effect to any abatement, forgiveness or
other reductions in Base Rent which may be in effect on the applicable
adjustment date. For example, if an adjustment date occurs when Tenant is
entitled to an abatement in rent due to any damage or destruction to the
Premises, the adjustment in Base Rent would nonetheless be calculated as if the
abatement were not in effect (although such adjustment would not require Tenant
to commence to pay Base Rent if the abatement afforded Tenant is otherwise
scheduled to remain in effect);

b. Commencing on the Third Expansion Premises Rent Commencement Date, Tenant’s
Percentage Share of Building Operating Expenses and Building Tax Expenses shall
be as follows: (i) For the “Second Expansion Premises” (as defined in the Second
Amendment; i.e. Tenant’s existing Premises in Building “A”), sixty-three and
10/100 percent (63.10%) and (ii) For the Third Expansion Premises, thirty-six
and 90/100 percent (36.90%). Although the balance of the Premises (i.e. the
Original Premises and the Second Expansion Premises) remains leased to Tenant on
a “triple net” basis , Landlord and Tenant acknowledge that the Third Expansion
Premises shall be leased to Tenant on a “modified gross” basis, as provided in
this Paragraph 3b. For purposes of the Third Expansion Premises, the term
“modified gross” means that Tenant in addition to Tenant’s obligation to pay
Base Rent for the Third Expansion Premises, Tenant shall also pay to Landlord as
“Escalation Rent” for the Third Expansion Premises, during each full or partial
calendar year during the Term subsequent to calendar year 2005 (calendar year
2005 hereinafter being referred to as the “Third Expansion Premises Base Year”),
(i) Tenant’s Percentage Share of the total dollar increase, if any, in Building
Operating Expenses for the Third Expansion Premises during such year over the
Building Operating Expenses for the Third Expansion Premises during the Third
Expansion Premises Base Year, plus (ii) Tenant’s Percentage Share of the total
dollar increase, if any, in Building Tax Expenses for the Third Expansion
Premises during such year over the Building Tax Expenses for the Third Expansion
Premises during the Third Expansion Premises Base Year. Tenant shall not be
entitled to any credit, refund or offset in the event Building Operating
Expenses for the Third Expansion Premises during any year following the Third
Expansion Premises Base Year are less than Building Operating Expenses for the
Third Expansion Premises during the Third Expansion Premises Base Year and/or
Building Tax Expenses for the Third Expansion Premises during any year following
the Third Expansion Premises Base Year are less than Building Tax Expenses
during the Third Expansion Premises Base Year. Escalation Rent shall be paid
monthly on an estimated basis, with subsequent annual reconciliation, in each
case in accordance with the procedures set forth in the Lease applicable to the
balance of the Premises. For purposes of calculating Escalation Rent, Landlord
shall exclude from Operating Expenses during the Third Expansion Premises Base
Year any costs and expenses (i) which Landlord reasonably determines have
resulted directly or indirectly from a Force Majeure Event and/or from any
Operating Expenses which Landlord reasonably determines are non-recurring in
nature and (ii) which are incurred in connection with a restaurant, fitness
center and/or similar facility located at the Project. In addition to Tenant’s
obligation to pay Escalation Rent

 



--------------------------------------------------------------------------------



 



as provided above, Tenant shall with respect to the Third Expansion Premises
also pay Tenant’s Percentage Share of Operating Expenses incurred by Landlord
during the Third Expansion Premises Base Year (and thereafter as part of
Escalation Rent based upon Landlord’s total expenses without any reference to a
“base year” concept) in connection with any restaurant, cafeteria and fitness
center, if any, located in the Common Areas of the Project.

c. Building A is separately sub-metered for electricity (including, without
limitation, electricity to provide HVAC service to the Third Expansion
Premises). Commencing on the Third Expansion Premises Commencement Date, Tenant
shall pay one hundred percent (100%) of the fees charged for electricity serving
the Third Expansion Premises. Tenant shall pay the fees for such electricity
service either (1) prior to delinquency directly to the utility provider, or
(2) if Landlord is billed for such usage by the utility provider, Tenant shall
make all such payments for Landlord’s electrical cost to Landlord within ten
(10) days following Landlord’s billing of Tenant therefor.

4. Third Expansion Premises Improvements. Except as provided in Exhibit “A”
attached hereto and incorporated by this reference herein, the Third Expansion
Premises shall be leased on an entirely “AS IS” basis, Tenant hereby agreeing
that Tenant has inspected the Third Expansion Premises. Therefore, Tenant shall
accept the Third Expansion Premises without Landlord having any obligation for
the improvement or alteration of thereof, except as expressly described in
“Exhibit “A”.

5. Parking. Commencing on Third Expansion Premises Commencement Date, Tenant
shall be entitled, at no additional cost to Tenant, to an additional
twenty-seven surface parking spaces in the Project; thirteen (13) of which shall
be (i) reserved for Tenant’s exclusive use and (ii) located directly in front of
Building A. The balance of Tenant’s additional parking spaces (i.e. fourteen
(14) spaces) shall be non-exclusive surface parking spaces. Except as expressly
provided in this Paragraph 5 to the contrary, Tenant’s parking rights shall
continue to be governed by the existing parking provisions contained in the
Lease.

6. Signage. Within a reasonable time following Landlord’s receipt of a written
request by Tenant, Landlord, at Tenant’s sole cost and expense (payable within
ten (10) days following written demand by Landlord), shall place on or adjacent
to the Third Expansion Premises’ main entry door signage comprised of vinyl
lettering identifying Tenant’s business name. Such signage, including without
limitation, the location, design, size, color, and type, shall be subject to
(i) Landlord’s prior written consent, which shall not be unreasonably withheld,
(ii) Building signage standards, if any, and (iii) all applicable Laws.

7. Deletions from Original Lease. Section 20 (project planning) and clause
(6) of Section 15(b) (establishing Landlord’s right to reasonably disapprove
subleases of less than all of the Premise) are hereby deleted from the Original
Lease in their entirety.

8. Other Terms of Occupancy. Notwithstanding anything to the contrary contained
in the Lease, in no event shall Landlord be liable to Tenant for lost profits or
damage to Tenant’s business, or for consequential or punitive damages. Except as
expressly provided in this Amendment to the contrary, Tenant’s use and occupancy
of the Premises (including, without limitation, the Third Expansion Premises)
shall be subject to all of the terms and conditions contained in the Lease.

9. Miscellaneous.

a. Landlord and Tenant acknowledge and agree that this Amendment is subject to
Landlord’s receiving from its mortgagee(s) approval of all of the terms
contained herein.

b. Initially capitalized terms used herein shall have the same meaning as those
defined in the Original Lease, the First Amendment or the Second Amendment, as
applicable, unless expressly contradicted in this Amendment.

c. The submission of the Amendment is only an invitation to deal and shall not
be deemed an offer by Landlord. Only a fully executed and delivered Amendment
shall bind the parties hereto.

 



--------------------------------------------------------------------------------



 



d. In the event of a conflict between the provisions of this Amendment and those
of the Lease, the provisions of this Amendment shall control. Except for
purposes of determining whether a conflict exists between the Lease and this
Amendment, the term “Lease” as used herein shall include the provisions of the
Original Lease, the First Amendment, the Second Amendment and this Amendment.
This Amendment is deemed to have been jointly prepared by the parties, and shall
not be interpreted against any party as drafter.

e. Except as expressly provided herein, all of the terms and provisions
contained in the Lease remain unmodified.

[SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date first set forth above.

       
“TENANT”
  “LANDLORD”
IXIA, a California corporation (formerly known as IXIA COMMUNICATIONS, INC., a
California corporation)
  MALIBU CANYON OFFICE PARTNERS, LLC, a California limited liability company By:
MB Real Estate, Inc., a California corporation, Managing Member
 
    By: 
/s/ R.W. Bass
By:  /s/ Jeffrey A. Johnston  
 
   
Print Name: R.W. Bass
             Jeffrey A. Johnston, Its: 

                       Vice President By:

    Print Name:
 
   
Its:
   

 



--------------------------------------------------------------------------------



 



EXHIBIT “A”
THIRD EXPANSION PREMISES IMPROVEMENTS

1. Plans. Tenant shall engage Fisher Design Company to prepare space plans and
Building standard specifications (collectively, the “Space Plans”) for the
construction of certain improvements (the “Third Expansion Premises
Improvements”), which shall not include Tenant’s telephone, computer, and data
systems, furniture, or other personal improvements desired by Tenant, to be
permanently affixed to the Third Expansion Premises. Tenant shall instruct
Fisher Design Company to concurrently deliver draft Space Plans to both Landlord
and Tenant, and Landlord and Tenant shall not unreasonably withhold their
approval to the Space Plans provided that the Tenant Improvements denoted in
said Space Plans are substantially similar to the tenant improvements which
currently exist in Tenant’s existing Premises. Promptly following Landlord and
Tenant’s approval of the Space Plans, Tenant shall cause Fisher Design Company
to prepare final plans and specifications (the “Final Plans”) for the Third
Expansion Premises Improvements, in accordance with the Space Plans. Fisher
Design Company shall submit such Final Plans to Landlord and Tenant for
approval, which approval shall not be unreasonably withheld and must be granted
if the Final Plans are in substantial accordance with the approved Space Plans;
provided, however, that any deviation from the Space Plans requested by Tenant
as a part of the Final Plans shall be subject to the provisions of Section 3 of
this Exhibit “A” respecting “Change Orders” (as hereinafter defined). Upon
written approval of the Final Plans by the parties, Tenant shall be authorized
to proceed with the construction of the Third Expansion Premises Improvements in
accordance with the Final Plans and this Exhibit “A”. All Third Expansion
Premises Improvements shall be constructed using then current Building standard
materials and colors. Landlord’s review of the Space Plans, Final Plans or any
application for payment as set forth in this Exhibit A” shall be for its sole
purpose and shall not imply that Landlord has reviewed the same for quality,
design, code compliance or other like matters. Accordingly, notwithstanding that
any Space Plans, Final Plans or any application for payment are reviewed and
approved by Landlord, and notwithstanding any advice or assistance which may be
rendered to Tenant by Landlord, Landlord shall have no liability whatsoever in
connection therewith and shall not be responsible for any omissions or errors
contained in the Space Plans or Final Plans.

2. Construction of the Third Expansion Premises; Landlord Allowance. Tenant
shall cause the construction of, the Third Expansion Premises Improvements in
accordance with the approved Final Plans and this Exhibit “A”, at Tenant’s sole
cost and expense (but subject to the “Landlord’s Contribution”, as defined in
Section 2b below). Tenant shall also pay to The Johnston Group, an affiliate of
Landlord, a construction administration fee equal to ten percent (10%) of the
“Landlord’s Contribution” (as defined in Section 2b below), which amount shall
be deducted from the Landlord’s Contribution as provided in Section 2b below.

     a. Tenant shall solicit itemized construction bids from both Neuman
Construction and Steiner Construction to construct the Third Expansion Premises.
Tenant, upon consultation with Landlord, shall select one (1) of these two
bidders to construct the Third Expansion Premises Improvements.

     b. Subject to the disbursement provisions contained in Section 2c below,
Landlord shall contribute seventy-two thousand six hundred eighty-six and 30/100
dollars ($72,686.30) (i.e., $8.90 for each of the 8,167 square feet of Rentable
Area contained in the Third Expansion Premises) (the “Landlord’s Contribution”)
towards the design and construction costs for the Third Expansion Premises
Improvements (including without limitation, costs of the Final Plans, permit
fees and the construction administration fee described in the first grammatical
paragraph of this Section 2). Landlord shall, however, immediately disburse
seven thousand two hundred sixty-eight and 63/100 dollars ($7,268.63) of the
Landlord’s Contribution to The Johnston Group in payment of the ten percent
(10%) construction administration fee described in the first grammatical
paragraph of this Section 2, such that only sixty-five thousand four hundred
seventeen and 67/100 dollars ($65,417.67) of the Landlord’s Contribution shall
be available for disbursement to, or on behalf of, Tenant. Landlord shall have
no obligation to pay for any cost or expense attributable to the Third Expansion
Premises Improvements in excess of the Landlord’s Contribution (reduced as
provided above for payment to The Johnston Group), all of which excess cost and
expense shall be paid by Tenant. No portion of the Landlord’s Contribution shall
be applied towards the costs of Tenant’s telephone, computer, and data systems,
furniture, or other personal improvements desired by Tenant.

 



--------------------------------------------------------------------------------



 



     c. Landlord shall disburse the Landlord Contribution to Tenant within
fifteen (15) business days following Tenant’s completion of the Third Expansion
Premises Improvements and satisfaction of all of the following conditions
described in this Section 2c (collectively, the “Disbursement Conditions”):

          i. Tenant shall have delivered to Landlord all of the following to
Landlord (collectively, the “Final Closing Package”):

               a. An application and certificate for payment (AIA form G702-
1992 or equivalent) signed by Fisher Design Company, together with a breakdown
sheet (AIA form G703-1992 or equivalent);

               b. Properly executed unconditional mechanics lien releases from
all from all persons or entities for labor rendered and materials delivered to
the Third Expansion Premises, including, without limitation, the contractor
(such persons or entities sometime referred to as the “Tenant Construction
Agents”) in compliance with both California Civil Code Section 3262(d)(2) and
either Section 3262(d)(3) or Section 3262(d)(4);

               c. Evidence reasonably acceptable to Landlord that Tenant has
paid in full all Tenant Construction Agents involved with the design and
construction of the Third Expansion Premises Improvements;

               d. Original stamped building permit plans for those portions of
the Third Expansion Premises Improvements that require a permit;

               e. Copy of the building permit, together with evidence reasonably
acceptable to Landlord that Tenant has paid all required permit fees; provided
that this Disbursement Condition shall be deemed waived by Landlord if Tenant
did not obtain a building permit and no permit was required by applicable Laws;

               f. Original stamped building permit inspection card with all
final sign-offs; provided that this Disbursement Condition shall be deemed
waived by Landlord if Tenant did not obtain a building permit and no permit was
required by applicable Laws;

               g. A reproducible copy (in a form as approved by Landlord) of the
“as built” drawings of the Third Expansion Premises Improvements;

               h. Air balance reports;

               i. One year warranty letters from Tenant Construction Agents;

               j. Manufacturer’s warranties and operating instructions for the
Third Expansion Premises Improvements;

               k. A final punchlist completed and signed off by Tenant and
Fisher Design Company;

               l. An acceptance of the Third Expansion Premises signed by
Tenant, in a form reasonably acceptable to Landlord;

               m. Tenant shall, within five (5) days following substantial
completion of the Third Expansion Premises, have caused a Notice of Completion
to be recorded in the office of the Recorder of the County of Los Angeles in
accordance with Section 3093 of the Civil Code of the State of California or any
successor statute, and shall furnish a copy thereof to Landlord upon such
recordation. If Tenant fails to so record a Notice of Completion, then Landlord
may (but without obligation to do so) execute and file the same on behalf of
Tenant as Tenant’s agent for such purpose, at Tenant’s sole cost and expense;
and

               n. A final written list of all Tenant Construction Agents.

          ii. Landlord’s obligation to disburse the Landlord’s Contribution
shall also be conditioned upon Landlord’s reasonable determination that no
substandard work exists which adversely affects the mechanical,

 



--------------------------------------------------------------------------------



 



electrical, plumbing, heating, ventilating and air conditioning, lifesafety or
other systems of the Building, the curtain wall of the Building, the structure
or exterior appearance of the Building, or any other tenant’s use of such other
tenant’s leased premises in the Building.

     d. Any portion of the Landlord’s Contribution which is not disbursed for
the Third Expansion Improvements may be utilized by Tenant for subsequent
“Alterations” (as defined in the Lease) to any portion of the Premises; provided
that (i) no portion of such unused Landlord’s Contribution may be applied
towards the costs of Tenant’s telephone, computer, and data systems, furniture,
or other personal improvements desired by Tenant and (ii) Tenant shall have no
further right to any portion of the Landlord’s Contribution which is not claimed
and spent before May 31, 2007, and Tenant will not be entitled to any credit or
refund for such unused portion. Upon request by Landlord from time to time,
Tenant shall confirm to Landlord, in writing, the amount of any unused portion
of the Landlord’s Contribution.

     e. Notwithstanding any provision to the contrary contained in the Third
Amendment or this Exhibit “A”, if an event of default under the Lease occurs
following the date hereof and before the substantial completion of the Third
Expansion Premises Improvements, then (i) in addition to all other rights and
remedies granted to Landlord pursuant to the Lease, Landlord shall have the
right to withhold payment of all or any portion of the Landlord Contribution
and/or Landlord may cause the contractor and others involved with the design and
construction of the Third Expansion Premises Improvements to cease all work
associated therewith, and (ii) all other obligations of Landlord under the terms
of this Exhibit “A” shall be forgiven until such time as such default is cured
pursuant to the terms of the Lease.

     f. Tenant’s indemnity of Landlord as set forth in the Lease shall also
apply with respect to any and all costs, losses, damages, injuries and
liabilities related in any way to any act or omission of Tenant or Tenant
Construction Agents, or anyone directly or indirectly employed by any of them,
or in connection with Tenant’s non-payment of any amount arising out of the
Third Expansion Premises Improvements. Such indemnity by Tenant, as set forth in
the Lease, shall also apply with respect to any and all costs, losses, damages,
injuries and liabilities related in any way to Landlord’s performance of any
ministerial acts reasonably necessary (i) to permit Tenant to complete the Third
Expansion Premises Improvements, and (ii) to enable Tenant to obtain any
certificate of occupancy (or other documentation or approval allowing Tenant to
legally occupy the Third Expansion Premises) for the Third Expansion Premises.

     g. Tenant shall cause its contractors and all Tenant Construction Agents to
comply with the insurance requirements contained in the Lease which are
applicable to Tenant’s vendors and/or contractors, and Landlord may deny access
to the Project to any contractor or Tenant Construction Agent that does not
comply with said requirements.

     h. Tenant shall cause the Third Expansion Premises Improvements to comply
in all respects with all applicable Laws.

  2. Deviations from the Final Plans. Tenant shall be liable for the increased
cost of the design and construction of the Third Expansion Premises Improvements
resulting from any Change Orders in accordance with the provisions of this
Section 3, plus a construction administration fee to The Johnston Group, an
affiliate of Landlord, in an amount equal to ten percent (10%) of such cost. In
the event of any change to any item of Final Plans, Tenant shall submit to
Landlord a written request for a change order (the “Change Order Request”),
detailing the desired change. If Landlord approves Tenant’s Change Order
Request, Landlord shall promptly thereafter issue to Tenant a statement (the
“Change Order Statement”) indicating the net increase in the cost of design and
construction of the Third Expansion Premises Improvements resulting from the
implementation of such Change Order Request (including, without limitation,
reasonable contractor’s fees for profit, overhead and general conditions in
connection with such Change Order Request). Within three (3) days following
receipt of such Change Order Statement from Landlord, Tenant shall notify
Landlord in writing whether Tenant elects to incorporate the Change Order
Request into the Final Plans, provided that it shall be a condition to the
effectiveness of such an election to so incorporate the Change Order Request
that Tenant pay to Landlord the amount specified on the Change Order Statement.
Tenant’s failure to deliver an election to incorporate the Change Order Request
specified within the Change Order Statement to Landlord within such three
(3) day period shall constitute an election by Tenant to abandon the Change
Order Request. If Tenant elects to incorporate the Change Order Request into the
Final Plans, the Change Order Request shall become

 



--------------------------------------------------------------------------------



 



a “Change Order” and Landlord may retain the amount delivered by Tenant pursuant
to the Change Order Statement therefor as Tenant’s contribution to the cost of
such Change Order, but such payment shall not relieve Tenant of its obligation
to pay the entire cost of the Change Order. In addition, in the event that the
net cost of construction of the Third Expansion Premises Improvements increases
due to changes requested by any applicable governmental authority in the Third
Expansion Premises Improvements as set forth in the Final Plans, Tenant shall
pay to Landlord the amount of such increased costs within ten (10) days after
Tenant’s receipt from Landlord of written notice thereof.

  3. Miscellaneous.

     a. Tenant shall have the right to commence occupancy of the Third Expansion
Premises on the Third Expansion Premises Commencement Date and, as part of said
occupancy, Tenant may commence installing over standard equipment or fixtures
(including Tenant’s data and telephone equipment) in the Third Expansion
Premises Improvements. However, Tenant and its agents shall use their best
efforts to cooperate, and not interfere, with the construction of the Third
Expansion Premises Improvements.

     b. Tenant has designated Sam Bass as its sole representative with respect
to the matters set forth in this Exhibit “A”, who, until further notice to
Landlord, shall have full authority and responsibility to act on behalf of the
Tenant as required in this Exhibit A”.

     c. Landlord has designated Jeff Johnston as its sole representative with
respect to the matters set forth in this Exhibit “A”, who, until further notice
to Tenant, shall have full authority and responsibility to act on behalf of the
Landlord as required in this Exhibit “A”.

     d. All references herein to a number of days shall mean and refer to
calendar days. In all instances where Tenant is required to approve or deliver
an item, if no written notice of approval is given or the item is not delivered
within the stated time period, at Landlord’s sole option, at the end of such
period the item shall automatically be deemed approved or delivered by Tenant
and the next succeeding time period shall commence.

 